Unlawfully selling whisky in a dry area is the offense; the punishment, a fine of $100.00.
The record is before us without a statement of facts, in the absence of which the bills of exception appearing cannot be appraised.
The complaint and information are sufficient to charge the offense for which appellant was convicted.
No error appearing, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 315